DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the Applicant’s communication filed on 07/29/2021. In virtue of this communication, claims 1 - 20 are pending in this application.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
This application is a member of a large family of patents and patent applications consisting of 115 members, as of this writing, many of them claiming the subject matter similar to this application. Therefore, this application is a subject to a nonstatutory double patenting rejection against large number of other patents and patent applications within the family. Since it is likely that the claims in this application will be amended to overcome the prior art rejections presented in this office action, it is the examiner’s opinion that it would be unreasonable and would take considerable time to write every single nonstatutory double patenting rejection against every eligible member of the patent family at this point in prosecution. Therefore, the examiner will hold in abeyance the nonstatutory double patenting rejection until the claims in this application are finalized and otherwise ready for allowance over the prior art. At that time, the examiner will analyze the final versions of the claims against claims presented in other patents and patent applications within the family to determine if nonstatutory double patenting rejection is still warranted so that a terminal disclaimer may be filed to overcome any nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6 – 10, 12, 13 and 15 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20110090939 (Diener) (of record) in view of US 20190064130 (Kanazawa) (of record) and further in view of Suppression of Acoustic Noise in Speech Using Spectral Subtraction (Boll) (of record).
Regarding claims 1 and 10, Diener teaches “A method for automatic signal detection in a radio-frequency (RF) environment, comprising:
learning the RF environment in a learning period based on statistical learning techniques, thereby creating learning data (paragraph 0101: The reference data for the variety of signals that may use the frequency band may be obtained from actual measurement and analysis of those devices.  Paragraph 0146: storing in the database the RF signatures of each authorized device. The RF signature may be created by capturing detailed signal pulse characteristics of each authorized device obtained using a device having a SAGE functionality, and storing information describing those characteristics in a database. All this represents “learning” and the time period used to perform these measurements and capturing corresponds to the claimed “a learning period”. With respect to “based on statistical learning techniques”, paragraph 0095 contains incorporated by reference U.S. application Ser. No. 10/246,364. This application was published as US 20040203826. FIG 14 and paragraph 0073 of US 20040203826 illustrates an environment to learn the distinctive profile of a device and create a fingerprint definition. A device 4000 that transmits a radio signal to learn is turned on. The SAGE 400 generates signal pulse data, spectrum analysis statistics, etc., from the signal that it receives from the device 4000. This SAGE output may be processed by processor 600 executing the classification engine 500. The classification engine 500 processes the SAGE outputs, accumulates signal pulse data (e.g., builds histograms) and uses those histograms as the appropriate set of fingerprint definitions to classify/identify the device 4000. Alternatively, the accumulated data can be used to design specific classification algorithms, pulse timing signature templates, etc., to classify/identify signals of the device 4000. All this represents “statistical learning techniques” (especially including histograms representing statistical distributions to learn patterns, and classification algorithm)) including power level measurements of the RF environment (par. 0076 – 0080: collecting and processing “power level measurements” for each frequency bin. Detecting average power vs. frequency during a period of time. Paragraph 0092: The measurement engine 50 collects and aggregates output from the SAGE 20 and normalizes the data into meaningful data units for further processing, such as average power, maximum power. Paragraph 0246: a graph created from power measurements taken at a given time interval. The lower line represents a direct graph of the data in a single snapshot of the spectrum at a given instant in time (“power level measurements of the RF environment”.) Although Diener does not explicitly teach the same feature to be performed specifically during the “learning”, paragraph 0101 teaches that the reference data for the variety of signals that may use the frequency band (which forms “knowledge map”) may be obtained from actual measurement and analysis of those devices, and paragraph 0146 teaches storing in the database the RF signatures of each authorized device by capturing detailed signal pulse characteristics of each authorized device, and storing information describing those characteristics in a database. Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize exactly same method of data processing as disclosed in paragraph 0246 not only while doing the actual test of the unknown RF environment, but also while performing the “learning” the RF environment.  Doing so would have provided complete power profile for the frequency range);
forming a knowledge map (paragraph 0094: comparing signal data from the measurement engine against a database of information of known signals or signal types (“a knowledge map”).   It is implicit that this database was “formed”.  For example (paragraph 0094), the signal classification database may be updated with the reference data for new devices that use the frequency band.) based on the power level measurements of the RF environment (paragraph 0101: The reference data (“a knowledge map”) for the variety of signals that may use the frequency band may be obtained from actual measurement and analysis of those devices.  Paragraph 0146: storing in the database the RF signatures of each authorized device. The RF signature may be created by capturing detailed signal pulse characteristics of each authorized device obtained using a device having a SAGE functionality, and storing information describing those characteristics in a database. The detailed signal pulse characteristics comprise their power measurements, as was explained above with respect to the previous limitation of this claim);
creating a channel plan based on the knowledge map, user input, and/or external databases (paragraph 0068: network load balancing on the basis of channel frequencies.  Paragraphs 0101 - 0103: The FCC may maintain and make publicly available a database of transmission parameters for each device permitted to operate in the frequency band including frequency range of operation; Spectrum channelization (bandwidth) and characterization: Frequency-hopping: hop rate and hop center frequencies, Stationary channel: channel center frequencies.  All of this information represents “creating a channel plan”);
scrubbing a spectral sweep (paragraph 0070: a real-time spectrum analyzer (SAGE) 20 and a radio receiver or radio transceiver 12 in the device to receive and sample radio frequency energy in the frequency band.  Paragraphs 0074 - 0075: The SAGE 20 obtains real-time information about the activity in a frequency band, and comprises a spectrum analyzer (SA) 22. The SA 22 generates data representing a real-time spectrogram of a bandwidth of RF spectrum.) against the knowledge map (paragraph 0094: The classification engine 52 compares outputs of the SAGE 20 (accumulated by the measurement engine 50) against (“scrubbing” “against”) data templates and related information of known signals (“the knowledge map”) in order to classify signals in the frequency based on energy pulse information detected by the SAGE.  Paragraph 0100: The accumulated signal pulse data for the signals to be classified are compared against (“scrubbing” “against”) reference or profile signal pulse data for known signals (“the knowledge map”). Each histogram of the accumulated signal pulse data is compared against a like-kind histogram of the reference signal pulse data.)…”
“…detecting at least one signal in the RF environment (paragraph 0094: The classification engine 52 compares outputs of the SAGE 20 against data templates and related information of known signals in order to classify signals in the frequency based on energy pulse information detected by the SAGE. The classification engine 52 can detect, for example, signals that interfere with the operation of one or more devices. The output of the classification engine 52 includes types of signals detected in the frequency band. A classification output may be, for example, "cordless phone", "frequency hopper device", "frequency hopper cordless phone", "microwave oven", "802.11x WLAN device", etc.)…”
averaging the spectral sweep (at least paragraph 0256 and FIG 23 showing statistics data including the average power over the sampling period at the bottom.)…”
“…determining that one or more of the at least one signal violates the channel plan (paragraph 0067: when an interference condition (presence of another signal in the frequency band of operation, adjacent frequency channel of operation, etc., of a device or network of devices in the frequency band) is detected, a real-time alert may be generated to advise a network administrator about the condition.  Paragraph 0094: The classification engine 52 can detect signals that interfere with the operation of one or more devices (e.g., occupy or occur in the same channel of the unlicensed band as a device operating in the band).).”

Although Diener teaches performing fast Fourier transform (at least paragraph 0075 – 0079) on the collected data and determination of pulses and spectral peaks (corresponds to claimed “detecting at least one signal in the RF environment”) in the FFT data as a set of FFT points in contiguous FFT frequency bins, each above a configured minimum power level (at least paragraphs 0083 – 0086), Diener does not disclose “calculating a first derivative of the power level measurements and a second derivative of the power level measurements”, that detection of the signal is “based on matched positive and negative gradients” and “removing areas identified by the matched positive and negative gradients, and connecting points between removed areas to determine a baseline”, “subtracting the baseline from the spectral sweep to reveal the at least one signal.”

Kanazawa in paragraphs 0001 – 0005 and FIG 8 describes an existing method of detecting peaks in a spectrum obtained by a spectral device. 
Specifically, Kanazawa teaches “calculating a first derivative of the … measurements” “and a second derivative of the … measurements” and determination of the signal “based on matched positive and negative gradients (paragraph 0004: a peak top 91 in the chromatogram is detected (FIG. 8(a)). The peak top 91 is, for example, a position where a height of the chromatogram is equal to or more than a predetermined value and the value of the first derivative is 0 (“calculating a first derivative of the … measurements”). Then, a peak start point 92 (“positive gradient”) is detected at a shorter retention time than the peak top 91, and a peak end point 93 (“negative gradient”) is detected at a longer retention time than the peak top 91 (FIG. 8(a)) (the signal, comprising start point 92, peak 91 and end point 93, is detected “based on matched positive and negative gradients”). The start point 92 is a position where the second derivative is positive and the first derivative is equal to or more than a positive predetermined value (“calculating a first derivative of the … measurements” “and a second derivative of the … measurements”.). Likewise, the end point 93 is a position where the second derivative is positive and the first derivative is equal to or less than a negative predetermined value (the absolute value is equal to or more than the predetermined value) (“calculating a first derivative of the … measurements ” “and a second derivative of the … measurements”).)”
Additionally, Kanazawa teaches “removing areas identified by the matched positive and negative gradients, and connecting points between removed areas to determine a baseline (paragraph 0005: Based on the peak start and end points 92 and 93 (“areas identified by the matched positive and negative gradients”, as was explained above), the baseline is determined as follows. First, the portion of the chromatogram corresponding to the period of retention time when no peak exists, such as between peaks and both ends of the chromatogram, is determined as a partial baseline 941 (FIG. 8(b)). In a peak portion, a part where the start point 92 and the end point 93 are connected with a straight line is determined as a partial baseline 942 (FIG. 8(b)). In other words, this determination involves removing the peak (“removing areas identified by the matched positive and negative gradients”) and connecting the points representing start and end points of the peak)”, “subtracting the baseline from the spectral sweep to reveal the at least one signal (paragraph 0005: The total of the partial baselines 941 and 942 obtained in this way is the baseline 94 of the entire chromatogram. By subtracting this baseline 94 from the chromatogram, peaks of the chromatogram corresponding to components of a sample are determined (FIG. 8(c)) (“to reveal at least one signal”). Then, for each peak thus determined, feature quantities such as a position, a width, and a height are found.).”

Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize an existing method of detecting peaks in a spectrum obtained by a spectral device, disclosed by Kanazawa, and based on calculation of the first and second derivatives and operation with the baseline, in the system of Diener. Doing so would have provided another method of peak determination in addition to already disclosed by Diener, which would increase reliability of achieved results in peak or signal identification.
Since in the system of Diener it is “power level measurements” which are determined for each frequency bin and most other processing is performed on these measurements, the determination of derivatives and subsequent baseline operations would be performed on the “power level measurements” of the signal.

Lastly, Diener does not disclose “smoothing the spectral sweep with a correction vector, wherein the correction vector is determined according to the spectral sweep”. The description of this feature appears to be given in paragraph 0209 of the applicant’s disclosure as published and it is simply averaging spectrum over a number of samples to remove “jumpiness”, which is simply noise removal.
However, this type of spectrum processing appears to be old and well-known. Boll in the right column on page 116 in section D. Magnitude Averaging describes exactly this type of processing in which the variance of the noise spectral estimate is reduced by averaging over as many spectral magnitude sets as possible. In this case recited in the claim “correction vector” may be mapped to the data set itself taken multiple times for averaging and thus “is determined according to the spectral sweep”.  The results are shown in FIG 5 – 9 with corresponding description. Although the description is given specifically for speech processing, it would have been obvious to a person of ordinary skill in the art that it may also be applicable to spectrum processing and noise reduction of any other signals.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize well-known method of reducing noise variance by simply averaging the signal over multiple sweeps, as disclosed by Boll, in the system of Diener. Doing so would have reduced the noise variance and provided smoother signal.

Regarding claims 3 and 12, Diener teaches “further comprising creating a profile of the RF environment based on the knowledge map (Fig.  16 – 24 in combination with corresponding description disclose “a profile of the RF environment based on the knowledge map.  For example, Fig. 17 and 18 show detection of microwave ovens, Bluetooth headsets, cordless headset, etc., determination of which was made using database of known signals (“based on the knowledge map”)), wherein the profile comprises a highest power level at each frequency during the learning period (paragraph 0246: a graph created from power measurements taken at a given time interval. The upper jagged line represents the peak values seen in the RF spectrum over the entire testing period to the present instant (“a highest power level at each frequency”). The obviousness of doing the same “during the learning period” was covered in the rejection of claim 1 above).”
Regarding claims 4 and 13, Diener teaches “automatically extracting at least one temporal feature of the RF environment from the knowledge map (paragraph 0094: The classification engine 52 compares outputs of the SAGE 20 (accumulated by the measurement engine 50) against data templates and related information (“at least one temporal feature of the RF environment”) of known signals (“the knowledge map”) in order to classify signals in the frequency based on energy pulse information detected by the SAGE.  Paragraph 0100: The accumulated signal pulse data for the signals to be classified are compared against reference or profile signal pulse data for known signals. Each histogram of the accumulated signal pulse data is compared against a like-kind histogram of the reference signal pulse data.  Since all this is disclosed as being done automatically, extraction of a like-kind histogram of the reference signal pulse data or profile signal pulse data for known signals is the same as recited in the claim automatic extraction of temporal features).”
Regarding claims 6 and 15, Diener teaches “further comprising indexing the power level measurements for each frequency interval in a spectrum section (FIG 41 and paragraph 0543: an example of the information contained in the L2 SUM 380. Each Fast Fourier Transform (FFT) frequency bin (of a plurality of frequency bins that span the frequency band (“a spectrum section”)) has an associated maximum power statistic, average power statistic. This means that the bin number in the first row at the top of the table serves as an “index” to corresponding power level measurements in the third and fourth rows) in the learning period (Although Diener does not explicitly teach the same feature to be performed specifically during “learning period”, paragraph 0101 teaches that the reference data for the variety of signals that may use the frequency band (which forms “knowledge map”) may be obtained from actual measurement and analysis of those devices, and paragraph 0146 teaches storing in the database the RF signatures of each authorized device by capturing detailed signal pulse characteristics of each authorized device, and storing information describing those characteristics in a database. Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize exactly same method of data processing as disclosed in paragraph 0513 not only while doing the actual test of the unknown RF environment, but also while performing the “learning” of the RF environment.  Doing so would have provided complete statistics for each frequency bin in a convenient format).”
Regarding claims 7 and 16, Diener teaches “further comprising periodically reevaluating the RF environment and updating the knowledge map (paragraph 0094: The signal classification database (“the knowledge map”) may be updated for new devices that use the frequency band.).”
Regarding claims 8 and 17, Diener teaches “further comprising sending a notification and/or an alarm to an operator after detecting the at least one signal (paragraph 0066: The spectrum activity information (or the raw data used to generate it) is reported locally, or remotely, to other devices to display, analyze and/or generate real-time alerts related to activity in the frequency band.  Paragraph 0067: The signal classification information generated by processing the spectrum activity information may be reported to local or remote locations, and used to generate real-time alerts. For example, when an interference condition is detected, a real-time alert may be generated to advise a network administrator about the condition. The real-time alert may take the form of a graphical display, audio, email message, paging message, etc.).”
Regarding claim 9, Diener teaches “further comprising displaying the knowledge map and/or detecting results in real time on a remote device (Fig.  1 shows “a remote device” 1090 comprising display monitor 1096.  Paragraph 0066 teaches that the spectrum activity information (or the raw data used to generate it) (“detecting results”) is reported locally, or remotely, to other devices to display, analyze and/or generate real-time alerts related to activity in the frequency band. Fig. 19 shows display of implementation of spectrum policy rule 7.0.2 which is part of “the knowledge map”.  Although Diener does not disclose that this specific display of Fig. 19 is implemented on “a remote device”, paragraph 0066 teaches that the spectrum activity information is reported remotely, to other devices to display, analyze and/or generate real-time alerts related to activity in the frequency band.  Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to allow displaying all the same information as shown in Fig.  19 at the remote location.  Doing so would have been consistent with a further teaching in paragraphs 0067 – 0068 of generation of real time alerts for the administrator to see and act upon in case the administrator is positioned remotely).”
Regarding claim 18, Diener teaches “A system for automatic signal detection in a radio-frequency (RF) environment, comprising:
at least one apparatus for detecting signals in the RF environment (shown in Fig.  1 (as 1200(N), or 1030(N), or 1050(N)), 6, 7, 11 and 12 with corresponding description); and
a remote device in network-based communication with the at least one apparatus (Fig.  1 shows “a remote device” 1090 “in network-based communication with the at least one apparatus”)…”
The rest of this claim is rejected because of the same reasons as set forth in the rejection of claim 1 because they have similar limitations.
Regarding claim 19, this claim is rejected because of the same reasons as set forth in the rejection of claim 9 because they have similar limitations.
Regarding claim 20, this claim is rejected because of the same reasons as set forth in the rejection of claim 8 because they have similar limitations.

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 20110090939 (Diener) in view of US 20190064130 (Kanazawa) and Suppression of Acoustic Noise in Speech Using Spectral Subtraction (Boll) as applied to claims 1 and 10 above, and as may be evidenced by US 20090086993 (Kawaguchi) (of record).
Regarding claims 2 and 11, Diener teaches or fairly suggests “wherein the knowledge map comprises an array of…” “…distributions, wherein each…” “…distribution corresponds to how often a power level at each frequency has been at a particular level (Paragraph 0100: Each histogram of the accumulated signal pulse data is compared against a like-kind histogram (representing “distribution”) of the reference signal pulse data.  Thus, “the knowledge map” comprises plurality of histograms which represent “an array of … distributions”. Paragraph 0275: The pulse histograms may track distribution of power of pulses. Paragraphs 0295 – 0296 provide additional information so that in the pulse power histogram, each bin reflects a certain power range, measured in dBm. The value of each bin reflects the percentage (x2) of those pulses whose power level fell within the indicated range (“distribution corresponds to how often a power level at each frequency has been at a particular level” since this is done for specific frequencies at which the measurements are performed and where the pulse is detected.  Additionally, dependence of this information on specific frequency it shown in Fig. 11 of US 20030198304 which as application 10/246,365 is incorporated by reference in paragraph 0073 of Diener. In other words, each bin reflects how often, in terms of percentage, the power level was within the indicated range)).”
Diener does not disclose that the distribution of power within the histogram conforms to the “normal”, or Gaussian distribution.
However, normal distribution of power within the histogram is well-known in the art, which may be evidenced by Kawaguchi, paragraph 0061.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize power histograms containing normal distribution of values, as is well-known in the art, in the system of Diener, since normal or Gaussian distribution is one of the most known and widely used distributions. 

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 20110090939 (Diener) in view of US 20190064130 (Kanazawa) and Suppression of Acoustic Noise in Speech Using Spectral Subtraction (Boll) as applied to claims 1 and 10 above, and further in view of US 8494464 (Kadambe).
Regarding claims 5 and 14, Diener does not explicitly disclose “further comprising automatically fine-tuning a threshold of power level on a segmented basis while extracting at least one temporal feature from the knowledge map.”
Kadambe teaches an apparatus for sensing and classifying radio communications (abstract). Col. 7 lines 5 – 25: signal classifier 155 identifies the type of the detected signal(s) using their baseband I/Q samples as input. The block diagram of the signal classifier is provided in FIG. 3. FIG. 3 shows that the classifier has two phases: training 300 and testing 301.  During training phase, several instances of signals of interest 310 are considered (“learning the RF environment”). First, cumulant-based features 320 are extracted. Next, a Gaussian Mixture Model (GMM) 330 is fitted to these feature vectors. Plurality of GMMs are stored in memory (col. 7 lines 15 - 25), which thus becomes “the knowledge map”. During actual classification phase, unknown signals are classified using a-Bayesian decision approach 360. First cumulant-based features 350 are extracted from the detected signal 340. Then the GMM that is closest to the extracted feature vector is determined (in other words, the closest GMM from this plurality is used to identify an unknown input signal.).  This process is similar to the process of classification disclosed by Diener where the plurality of GMMs of Kadambe is equivalent to the data templates and related information of known signals (“the knowledge map”) of Diener and extraction of cumulant-based features of Kadambe is equivalent to the SAGE processing of Diener.
Therefore, since Diener does not teach specifics of the analysis of signals used in creation of reference database of pulse timing signatures or pulse histograms for known signals, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by Kadambe process of training of the classifier to define models (templates) which are then used in the process of actual classification of detected signals, in the system of Diener, simply to fill in where Diener does not provide sufficient information and since, according to the Supreme Court, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 416 (2007). Additionally or alternatively, it would have provided an additional way of defining reference templates and histograms to be used in the process of actual classification of detected signals in the system of Diener thus increasing the capabilities of the system.

Further, Kadambe teaches adaptively varying power level detection threshold for the signal detector 143 (col. 4 lines 30 - 57) based on the statistics of the background noise. Setting such a threshold too low causes too many "false alarms"--instances where the detector claims the existence of a signal when there is not one actually present, while setting the threshold too high causes the detector to more frequently miss signals that are actually present. Col. 6 line 45 – col. 7 line 4 and Fig. 2b disclose a system of a detection algorithm using the signal classifier in the threshold feedback which comprises “automatically fine-tuning a threshold of power level”. Samples that the detector identifies as signals are sent to the classifier 155, which identifies them as belonging to one of a set of known signal classes, as signals of an unknown class, or as noise.  This means that while operating, the classifier performs “extracting at least one temporal feature from the knowledge map” in order to make its determination of whether the identified signal belongs to one of a set of known signal classes, as signals of an unknown class, or as noise.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by Kadambe system of a detection algorithm using the signal classifier in the threshold feedback to “automatically fine-tun[e] a threshold of a power level” for signal detection, in the system of Diener.  Doing so would have minimized false alarms while also minimizing the number of missed signals (see Kadambe, col. 4 lines 46 – 57 and col. 7 lines 1 - 4).
With respect to the limitation that the threshold is fine-tuned on “a segmented basis”, since the method shown in Fig. 2b of Kadambe is implemented in the digital domain, the changing of the threshold is also performed in digital domain and thus represents discrete small steps each of which may also be called a “segment”, which is consistent with the dictionary definition of the term “segment” as “one of the parts into which something naturally separates or is divided; a division, portion, or section” (https://www.dictionary.com/browse/segment).  Therefore, digitally changing the threshold in small steps would be the same as changing it on “a segmented basis”, each “segment” representing the smallest step or resolution in setting the threshold.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY TSVEY whose telephone number is (571)270-3198. The examiner can normally be reached Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY TSVEY/           Primary Examiner, Art Unit 2648